Citation Nr: 1503289	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  11-11 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to recognition as the surviving spouse of the deceased Veteran for VA benefits purposes.  


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to November 1982.  He died in 2006.  The  appellant alleges that she is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 decisional letter of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  The appellant filed for Dependency and indemnity Compensation, death pension, and accrued benefits in 2006; VA denied that claim in November 2006 because it found that she was not the Veteran's surviving spouse.  In January 2007, the appellant submitted an affidavit, which can reasonably be construed as a notice of disagreement with the November 2006 decision.  In 2009, the appellant again filed for benefits; VA denied that claim in May 2009 because it again found that she was not the Veteran's surviving spouse.  Because VA did not issue a statement of the case in response to the Veteran's timely January 2007 notice of disagreement, the Board finds that the decision on appeal is from November 2006.  

In November 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married from 1991 until their divorce in 2000.

2.  The Veteran and the appellant did not remarry each other, either by common law or ceremony, after their 2000 divorce and were not married at the time of the Veteran's death in 2006.

3.  The 2007 Chancery Court of Lee County, Mississippi decree setting aside the 2000 divorce decree is not binding on VA.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse have not been met. 38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.50, 3.53, 3.54, 3.205, 3.206 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant was informed of the requirements for recognition as a surviving spouse in the March 2011 statement of the case.  The evidence, which includes numerous statements by the appellant that she was still married to the Veteran at the time of his death but was separated from him due to abuse, reflects that the appellant has actual knowledge of the requirements for recognition as a surviving spouse.  The record does not reflect, and the appellant has not contended, that further notice or a duty to assist is warranted, or that she has been prejudiced by any lack of prior notice.  See Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Moreover, the appellant has been represented by an attorney during the course of the proceedings. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  A remand for written notice of the requirements for recognition as a surviving spouse would provide no benefit to the appellant and would merely delay adjudication of the claim. 

The claims file includes service treatment records (STRs), post service clinical records, court records, and the prior statements of the Veteran and the appellant.  The Board finds that there is no outstanding evidence for which VA has a duty to obtain. 

The record reflects that a 2007 Chancery Court, Lee County, Mississippi decree was based on affidavits and testimony of a 2006 court hearing.  Multiple affidavits and a transcript of the testimony are not of record.  Nonetheless, the Board finds that a remand to obtain such is not necessary.  As discussed in further detail below, the 2007 decree was based on allegations of a lack of a property settlement agreement filed prior to a 2000 divorce decree and fraud.  Affidavits and the transcript are not needed to adjudicate the claim.  Any statements as to fraud are irrelevant because the motion to set aside the 2000 decree was filed after the six month deadline for such a filing in Mississippi.  (One affidavit from the appellant is of record.)  In addition, any statements as to the lack of a settlement agreement are outweighed by the 2000 court record, which is contemporaneous to the 2000 action and clearly notes the settlement agreement and the attached copy of such.   Moreover, the  appellant has been informed of the requirements for recognition as a surviving spouse, and has not provided VA with additional evidence.  

Legal Criteria

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction. See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

In determining whether or not a person is or was the spouse of a veteran, their marriage shall be proven as valid for the purposes of all laws administered by the Secretary according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  "Surviving spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death. 38 C.F.R. § 3.50(b).  Additionally, the spouse must have lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse. 38 C.F.R. § 3.50(b)(1). Finally, the spouse must not have remarried or (since the death of the veteran and after September 19, 1962) lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 C.F.R. § 3.50(b)(2). (See also § 3.52, regarding the validity of marriages when there was cohabitation and an unknown impediment.) 

Essentially, the surviving spouse's fault or absence of fault for separation, for purposes of determining entitlement to surviving spouse benefits, is to be determined based on analysis of conduct at time of separation. Gregory v. Brown, 5 Vet. App. 108 (1993).  Certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation, but the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to fault, and, standing alone, do not constitute evidence of fault at the time of separation. Id. at 112.  Further, if a spouse has been physically and emotionally abused and separates from the abuser, the abused spouse's acts of initiating a divorce and refusing to reconcile would not be competent evidence to demonstrate fault on the part of the abused spouse at the time of the separation. Id. 

The continuous cohabitation element is further explained in § 3.53(a); it states that the general requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation. Id. 

Regarding how VA is to make such determinations, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information. 38 C.F.R. § 3.53(b).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken. Id.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section. Id. 

Analysis

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board finds, for the reasons noted below, that the appellant is not entitled to recognition as the Veteran's surviving spouse.  The Veteran and the appellant were married in 1991.  In 1994, the Veteran and the appellant separated.  In 1995, the appellant signed a separation agreement, which was notarized.  In June 1995, the appellant was awarded apportionment of the Veteran's VA benefits.  In July 1995 correspondence, the Veteran indicated that he was filing for divorce from the appellant.  A September 1999 VA examination report reflects that the Veteran and his "wife" had moved into a rental house in Florida eight months earlier.  The appellant has indicated that she and the Veteran ceased living together when he moved to Florida in 2000, and has also submitted a January 2007 affidavit that they last lived together in 1996.  The record indicates that the appellant was living in Mississippi in 1999.  The Veteran had claimed four spouses (P.B., J.B., W.R., B.P.) prior to the appellant, and one fiancé, M.G., and one wife, K.P., after the 2000 divorce; thus, the Board is unsure if the Veteran was referring to the appellant in 1999 or another woman.  Regardless, for purposes of this decision, the Board will assume it was the appellant with whom he lived in 1999.  In February 2000, the Veteran signed the separation agreement, which was also notarized.  In March 2000, a divorce decree was issued by the Chancery Court of Lee County, Mississippi ending the marriage of the appellant and the Veteran.  

Between 2000 and the Veteran's death in 2006, the appellant made requests for increased VA compensation (apportionment) and the Veteran responded that he was no longer married to the appellant.  In February 2001, the Veteran notified VA that he and the appellant had divorced in 2000; however, he failed to supply VA with a copy of the divorce decree.  In 2002 and 2003, the Veteran was incarcerated and indicated to VA that he had been engaged to marry M.  In 2004 correspondence to VA, the appellant reported to VA that she did not know if the Veteran was alive or dead, but she wished to know about her benefits in either case.  In 2004, the Veteran again informed VA that he and the appellant were divorced and that she was trying to get a portion of his VA benefits.  

The evidence does not support a finding that the  appellant and the Veteran were married, either by ceremony or common law, after the March 2000 divorce and before his death in 2006.  The competent credible evidence does not support a finding that the Veteran and appellant lived together in a state which recognized common law marriage, intended to be married, and held themselves out as being husband and wife subsequent to the 2000 divorce. 

In July 2006, the Veteran married K.  He died 22 days later.  His death certificate lists K. as his spouse.  Because the Veteran married K. after the 2000 divorce, his marriage to the appellant is presumed to have been terminated and his subsequent marriage to K. is presumed to valid.  As the Mississippi Supreme Court explained in Smith v Weir, 387 So. 2d 761 763 (Miss Sep 10, 1980): 

It is a firmly established rule of law that a subsequent marriage raises the presumption that the former marriage has been terminated by divorce or death of the prior spouse.  The presumption is based upon public policy. Anderson-Tully Co v Wilson 221 Miss 656 74 So. 2d 735 1954.  And this presumption is one of the strongest known to the law and will prevail unless overcome by competent evidence to the contrary.  Jeffreys v Clark, 251 Miss 129 168 So 2d 662 (1964). 

As the Veteran and the appellant were divorced at the time of his death, the appellant is not entitled to VA benefits as a surviving spouse.

Under 38 C.F.R. § 3.206, the validity of the divorce degree is at issue.  The  appellant has stated that she never knew that she and the Veteran were divorced until after he died and she saw his death certificate.  She has also stated that the divorce was void, and that she is, therefore, legally the Veteran's surviving spouse and entitled to VA benefits.  

A March 2007 Chancery Court of Lee County, Mississippi decree is of record.  The Board has considered the document but finds that it is not binding on VA.  The March 2007 decree states that, in pertinent part, as follows:

[T]he Court finds that [the Veteran] committed fraud in obtaining the divorce decree of March [redacted], 2000, in various ways and that the decree of divorce of March [redacted], 2000, was entered prior to the filing of a Property Settlement Agreement which renders said divorce void.  

The Board has considered both reasons noted by the Court: fraud and failure to file a property settlement agreement.  

The appellant's attorney has stated that the Veteran "committed fraud on" the  appellant, the decree was set aside due to "fraud in the inducement", and the divorce was "committed by fraud."  (See Board hearing transcript, pages 7, 9, and 13.)  The  appellant's attorney contends that the fraud was the use of the 1995 settlement agreement even though the parties had reunited for some time after the initial signing by the  appellant, and that the  appellant was not notified of the divorce.  Cohabitation after initiation of a divorce, does not affect the validity of a no-fault divorce, such as the one obtained by the Veteran and the appellant in 2000.  (See July 2008 VA Office of Regional Counsel correspondence.)
  
Rule 60 of Mississippi Civil Procedure states that a judgment can be set aside for fraud if a motion is made within six months after the judgment at issue.  (See Rule 60(b)(1)).  In the present case, the judgment at issue, the divorce decree, was issued in 2000.  The  appellant did not file a motion to have it set aside until 2006, six years after decree, far more than the six month requirement.  The Board also notes that Rule 60(b)(6) allows for a party to set aside the judgment if there are "extraordinary and compelling" circumstances justifying relief and this section does not have a six month filing requirement; however, the 2007 decree did not note "extraordinary and compelling circumstances;" to the contrary, the judge listed "fraud" by the Veteran, which does have a six month filing requirement.  

Under Mississippi law, a property settlement agreement must be in place prior to a final divorce.  The 2007 divorce decree found that the 2000 divorce was entered prior to the filing of a property settlement which renders the divorce void.  In addition, the  appellant testified at the November 2014 Board hearing that the 1995 settlement agreement had never been found.  (See Board hearing transcript, page 5.)  The appellant's statement that the 1995 settlement agreement has never been found is contrary to the evidence of record.  In addition, the 2007 Chancery Court judge's statement that the 2000 divorce decree was issued prior to the filing of a property settlement is unsupported by the record.  The 2000 divorce decree specifically states that a copy of a property settlement agreement is of record.  In pertinent part, the divorce decree states as follows:

the parties have made adequate and sufficient provision by written agreement for settlement of all property rights existing between them, a true copy of said agreement being on file in this cause (emphasis added), that the averments of the complaint are true in all respects and that the parties are entitled to a decree granting to each of them a divorce from their bonds of matrimony on the grounds of the existence of irreconcilable differences between them.  

In addition, the 2000 divorce decree details division of the couple's property in accordance with the separation agreement, which is also of record.  Thus, it is evidence that the Chancery Court of Lee County, Mississippi did have a copy of the settlement agreement prior to granting the divorce in 2000.  Not only does the Chancery Court specifically state that a copy has been filed, but the Chancery Court divided the property as it was divided in the settlement agreement.  For example, the settlement agreement notes as follows:

Husband shall have the exclusive use title and possession of the 1988 Chevrolet Nova automobile which is presently in his possession and which is titled in their joint names and he shall pay as and when due all payments thereon and shall hold Wife harmless from any and all liability thereon.  

The 2000 divorce decree states as follows:

Plaintiff is hereby granted the exclusive use, title and possession of the 1988 Chevrolet Nova automobile, which is presently in his possession and which is titled in their joint names, and he shall pay, as and when due, all payments thereon, and shall hold Defendant harmless from any and all liability thereon.

The 2000 Chancery Court divorce decree also states, in pertinent part, as follows:

The aforesaid settlement agreement entered into by and between the parties hereto is hereby ratified and approved and the said settlement agreement is attached hereto, (emphasis added) incorporated in and made a part of this decree, and the terms therein contained are as much a part and are as enforceable as if copied in full herein

Based on the foregoing, the Board finds that the VA is not required to recognize the 2007 decree because it was not based on the correct facts and/or was not procedurally valid.  

In addition, the Board finds that the 2007 decree is void because the Chancery Court did not have jurisdiction.  In Wells v. Roberson, 209 So. 2d 919 (Miss. 1968), the Mississippi Supreme Court held that it was an error for the Chancery Court to vacate a divorce upon the request of a surviving ex-spouse because the Mississippi Supreme Court found that "on the death of the party his interest ceases, and the jurisdiction of the court ceases also."  Id. (quoting Gerault v. Anderson, 1 Miss. 30, 34 (1818).  The situation in Wells is similar to the present issue in that the parties were divorced prior to the husband's death and only the ex-wife sought to revoke the divorce, without an application for revocation by both parties.  The court held that the ex-wife of a deceased man could not move to set aside a final divorce decree after his death stating that it "would open the doors to all kinds of fraud to allow a successful complainant in a divorce action to make such a motion [to set aside an otherwise final divorce decree] to have an immediate ex parte hearing thereon, and then to have the divorce decree set aside so she could again become an heir of her deceased former husband." Wells at 924.  Because the Chancery Court did not have jurisdiction after the death of the Veteran, the 2007 decree is void.

Finally, the Board acknowledges that the evidence reflects that the Veteran had been abusive to the appellant during their marriage and they had not lived together for several years prior to the Veteran's death.  In a 2006 statement, after the Veteran's death, the appellant stated that she and the Veteran were temporarily separated due to the Veteran's abuse of the appellant.  She also stated that they had not intended to be divorced.  The Board notes that the Veteran and appellant had not lived together for more than five years at the time of his death.  Moreover, the Board finds that she is less than credible as to the Veteran's intent because the Veteran had filed for divorce, had obtained a divorce, had clearly stated to VA that he was divorced from appellant, and had married another woman.  

Under 38 C.F.R. § 3.53, there must be continuous cohabitation from the date of marriage to the date of the veteran's death unless the separation is due to the misconduct of the Veteran without fault of the surviving spouse.  Thus, if the Veteran and  appellant were still married but living apart due to his physical abuse of her, she could potentially still be considered to benefits as his surviving spouse.  However, the Board finds that 38 C.F.R. § 3.53 is not applicable because the parties were legally divorced in 2000.  

The Board also has considered that the  appellant has stated that she had been unaware that she was divorced.  However, this does not invalidate the divorce.  The Board notes that the evidence reflects that the 2000 divorce decree states that the  appellant was allowed "sixty days within which to contest [the divorce] or otherwise object and that neither of the parties has filed a pleading contesting or objecting to the granting of a divorce or to the award of any other relief as prayed for in the complaint."  The 2000 Chancery Court judge did not make any finding that the Mississippi Rules of Civil Procedure had not been followed.  

In sum, the evidence of record reflects that the 2007 decree which set aside the 2000 divorce decree was based on erroneous facts because the settlement agreement was in fact filed.  Moreover, a motion to set aside the 2000 divorce decree on the basis of fraud was not filed within six months of the 2000 divorce.  Finally, the Chancery Court did not have jurisdiction due to the Veteran's death.  Any one of the above reasons in and of itself is sufficient to find that the 2007 decree is not binding on VA.  Taken together, the Board finds that the evidence overwhelming supports a finding that the 2007 decree is not binding on VA.

The Board also finds that Mississippi Code Section 93-5-31 (motion for revocation of divorce filing) is not applicable because the Veteran and the appellant did not file a joint application for revocation, or provide satisfactory evidence of their reconciliation after the filing for divorce. See Miss. Code Ann. 93-5-31.  

The Board also notes that the mere fact that the couple may have lived together for a period of time after the appellant signed the separation agreement does not provide sufficient evidence that the Veteran had an express intention to abandon the separation agreement.  Notably, he kept the separation agreement and eventually filed it with the court.  Any motion to set aside the divorce based on an allegation that the Veteran committed fraud by producing an invalid separation agreement would have had to have been filed within six months of the 2000 decree. 

Because the Veteran and the  appellant were divorced in 2000, and did not remarry each other, the appellant is not the Veteran's surviving spouse.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to recognition as the surviving spouse of the deceased Veteran for VA benefit purposes is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


